Case: 3:20-cv-00075-GFVT Doc #: 36 Filed: 11/25/20 Page: 1 of 2 - Page ID#: 736




                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                             CENTRAL DIVISION AT FRANKFORT

                                      Electronically Filed

DANVILLE CHRISTIAN ACADEMY, et al.               )
                                                 )
               Plaintiffs,                       )
                                                 )
v.                                               )   Civil Action No. 3:20-cv-00075-GFVT
                                                 )
ANDY BESHEAR, in his official capacity           )
as GOVERNOR OF THE                               )
COMMONWEALTH OF KENTUCKY                         )
                                                 )
               Defendant.                        )

                                    NOTICE OF APPEAL

       Governor Andy Beshear, in his official capacity, by and through counsel, hereby gives

notice of appeal of the November 25, 2020, Opinion and Order of this Court (Doc. 35, Page

ID##: 714-35) to the United States Court of Appeals for the Sixth Circuit.

                                                     Respectfully submitted,

                                                     /s/ Marc G. Farris
                                                     Amy D. Cubbage
                                                     General Counsel
                                                     S. Travis Mayo
                                                     Chief Deputy General Counsel
                                                     Marc G. Farris
                                                     Deputy General Counsel
                                                     Taylor Payne
                                                     Deputy General Counsel
                                                     Office of the Governor
                                                     700 Capitol Building, Suite 106
                                                     Frankfort, Kentucky 40601
                                                     Phone: 502-564-2611
                                                     Amy.Cubbage@ky.gov
                                                     Travis.Mayo@ky.gov
                                                     Marc.Farris@ky.gov
                                                     Taylor.Payne@ky.gov

                                                     Counsel for the Governor
Case: 3:20-cv-00075-GFVT Doc #: 36 Filed: 11/25/20 Page: 2 of 2 - Page ID#: 737




                               CERTIFICATE OF SERVICE

        I hereby certify that on November 25, 2020 the foregoing Notice of Appeal was
electronically filed with the Clerk of this Court and served to counsel of record via the Court’s
CM/ECF system. Parties may access the filing through the court’s CM/ECF system.


                                                    /s/ Marc G. Farris
                                                    Counsel for the Governor




                                               2
